This motion is in connection with a letter dated March 22, 1935, written by Morgan R. Mooney, Esq., Labor Compliance Officer, which is marked Exhibit A* in Receiver's motion as to alleged wage claims.
The basis of these claims seems to be that it is alleged that these various employees were employed by Parker Bowman Baking Company.
The alleged claims for wages do not grow out of an employment by Parker Bowman Baking Company but they arise out of the conduct of the business of that concern by the Receiver.
   under these circumstances the Receiver is not responsible nor liable for any of the payments set up in these claims and the Receiver is instructed not to pay any of these claims and to disallow them.